Citation Nr: 9927560	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  95-17 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to total disability evaluation for compensation 
purposes based upon individual unemployability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






INTRODUCTION

The appellant served on active duty from March 1961 to 
January 1969.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in July 1997.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate consideration.  This appeal 
originates from a decision by the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1. The appellant has reported that he completed four years of 
college education and was last employed full time in the 
security field in May 1992.

2. The appellant's service-connected disabilities include 
left total knee arthroplasty, arthrotomy, rated 60 percent 
disabling; varicose veins, bilateral left superficial 
thrombophlebitis, rated 50 percent disabling and status 
post excision of a ganglion cyst, right hand, rated 10 
percent disabling.  The combined disability evaluation is 
90 percent and meets the schedular criteria for 
unemployability purposes.

3. The appellant's service-connected disabilities are of such 
severity as to preclude him from obtaining or retaining 
substantially gainful employment.



CONCLUSION OF LAW

The criteria for a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim for a 
total disability evaluation for compensation purposes based 
upon individual unemployability to be well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  His 
assertions regarding the overall impact of his service-
connected disabilities on his employability are deemed 
adequate to well ground this claim.  c.f. Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (1998).

The Board notes that the appellant's current combined 
disability evaluation is 90 percent and that the criteria 
pursuant to 38 C.F.R. § 4.16(a) (1998), have been met.  
Furthermore, pursuant to 38 C.F.R. § 4.16(a), since the 
percentage requirement has been met, the existence or degree 
of nonservice-connected disabilities will be disregarded.  

The appellant has indicated that he has been unemployed since 
1992 and is unable to obtain or retain gainful employment due 
to the physical restrictions arising from his service-
connected disabilities.  When viewed in light of the evidence 
of record, the undersigned concludes that entitlement to a 
total disability evaluation for compensation purposes based 
upon individual unemployability is warranted.  While the RO 
concluded that the appellant is unemployable due to 
nonservice-connected disabilities, the Board finds no support 
within the record to disassociate the impact of his service-
connected disabilities from that of his nonservice-connected 
disabilities upon his ability to work.  In fact, given the 
combined disability evaluation of 90 percent coupled with the 
fact that the appellant currently is unemployed and has been 
for a number of years, viewed in light of the lack of 
evidence to establish that he is, indeed, unemployable not 
because of his service-connected disabilities but due to 
other nonservice-connected disorders, the Board finds that 
entitlement to a total disability evaluation based upon 
individual unemployability is warranted.

In the absence of any evidence to the contrary, the Board 
finds that the cumulative effect of the appellant's service-
connected disorders is such as to combine and render him 
unable to obtain or retain gainful employment when considered 
in light of the regulatory criteria pursuant to 38 C.F.R. 
§ 4.16.  


ORDER

Entitlement to a total disability evaluation for compensation 
purposes based upon individual unemployability is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

